There was no consideration for the separate agreement under which plaintiff asserts that if he divulged the name of his prospect to defendant, he was to be paid full commissions if a deal were made with his customers. The negotiations for the contemplated lease could not have progressed very far without disclosure of the identity of the proposed lessee, so that its responsibility and needs could be considered by the landlord (Ostroff v. Doctor, 238 N. Y. 264). However, in connection with the underlying employment of plaintiff by defendants, plaintiff has made a sufficient showing that he was the procuring cause of the negotiation of the lease to withstand the motion to dismiss at the close of plaintiff’s case. Likewise, the issues as to whether plaintiff’s employ*902ment was terminated or whether he abandoned the deal, as contended by defendant, should also have been developed further and then submitted to the jury. Judgment unanimously reversed, with costs to the appellant, and a new trial ordered. Concur — Peck, P. J., Botein, Frank, Valente and McNally, JJ.